Case: 20-60447     Document: 00515656929         Page: 1     Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 1, 2020
                                  No. 20-60447                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Robinson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:19-CR-99-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Anthony Robinson appeals the below-guidelines 36-month sentence
   he received following his convictions for cyberstalking, in violation of
   18 U.S.C. § 2261A(2)(A), and possession of a firearm by a felon, in violation
   of 18 U.S.C. § 922(g). He argues that the district court failed to provide an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60447         Document: 00515656929               Page: 2      Date Filed: 12/01/2020




                                          No. 20-60447


   explanation of the sentence sufficient to indicate that it had considered his
   mitigating argument related to COVID-19 and that such failure amounted to
   reversible procedural error.
           Because Robinson did not raise this claim of procedural error in the
   district court, review is limited to plain error. See United States v. Neal,
   578 F.3d 270, 272 (5th Cir. 2009). 1 To demonstrate plain error, he must
   show a forfeited error that is clear or obvious and that affects his substantial
   rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such
   a showing, this court has the discretion to correct the error but only if it
   seriously affects the fairness, integrity, or public reputation of judicial
   proceedings. Id. However, we determine that the standard of review is not
   determinative here.
           Robinson has not shown any error, plain or otherwise. The record
   establishes that the district court thoroughly considered and in fact accepted
   his mitigating arguments, including the mitigating arguments raised in his
   sentencing memorandum, when concluding that a below-guidelines sentence
   was appropriate, and it clearly stated the reasons for selecting the sentence
   imposed. See United States v. Sanchez, 667 F.3d 555, 568 (5th Cir. 2012); see
   also Rita v. United States, 551 U.S. 338, 356-59 (2007). The district court did
   not procedurally err by failing to explicitly or separately address his COVID-
   19 argument. See United States v. Becerril-Pena, 714 F.3d 347, 351-52 (5th Cir.
   2013); Sanchez, 667 F.3d at 568. 2


           1
             Robinson argues that this issue was preserved, citing Holguin-Hernandez v. United
   States, 140 S. Ct. 762 (2020). That case addressed substantive reasonableness and expressly
   declined to address the procedural question raised here. Id. at 766-67. Although Robinson
   raised the issue of COVID-19 in his filings, he never argued that the district court failed to
   explain its reasoning.
           2
             Under plain error review, Robinson would clearly fail the second, third, and
   fourth prongs. He fails to cite any case or statute that requires consideration of a pandemic




                                                 2
Case: 20-60447         Document: 00515656929               Page: 3      Date Filed: 12/01/2020




                                          No. 20-60447


           Accordingly, the district court’s judgment is AFFIRMED.




   in determining the length of a sentence, so any error would not be plain. He fails to show
   that the sentence would have been different if the district court had explicitly discussed it,
   so he fails the third prong. We would not exercise our discretion to remand this case, given
   that he received a below-guidelines sentence and nothing suggests that a district court is
   required to reduce a sentence based solely on the existence of a pandemic in the jails and
   prisons.




                                                 3